Citation Nr: 1714714	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for athlete's foot, right foot.

3.  Entitlement to a compensable evaluation for chronic sinusitis.

4.  Entitlement to an evaluation excess of 40 percent for traumatic brain injury (TBI).

5.  Entitlement to an evaluation in excess of 30 percent for migraines.

6.  Entitlement to an evaluation in excess of 20 percent for hepatitis C.

7.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

8.  Entitlement to an evaluation in excess of 10 percent for impairment, left ankle.

9.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   Review of the claims file shows the issue was raised by the record.  See June 2014 Form 9.  Therefore, it is incorporated into the issues on appeal as reflected on the title page.  

In his June 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Following a March 2017 prehearing conference, the Veteran stated that he would waive his hearing request and his right to an Informal Hearing Presentation if he were granted the TDIU benefit sought on appeal. See March 2017 VA Form 21-4138. Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (e) (2016).


FINDINGS OF FACT

1.  In a statement submitted in March 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal (in the event TDIU was granted, which it is below) of his claims for entitlement to service connection for bilateral hearing loss and athletes foot, right foot and for entitlement to a compensable evaluation for chronic sinusitis and evaluations in excess of 40 percent for TBI, in excess of 30 percent for migraines, in excess of 20 percent for hepatitis C, in excess of 10 percent for tinnitus, in excess of 10 percent for impairment, left ankle and in excess of 10 percent for lumbosacral strain.

2.  As of October 16, 2012, the Veteran's service-connected disabilities met the schedular requirement for assignment of a TDIU and were reasonably shown to render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for bilateral hearing loss and athletes foot, right foot and for entitlement to a compensable evaluation for chronic sinusitis and evaluations in excess of 40 percent for TBI, in excess of 30 percent for migraines, in excess of 20 percent for hepatitis C, in excess of 10 percent for tinnitus, in excess of 10 percent for impairment, left ankle and in excess of 10 percent for lumbosacral strain, have been met. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  Since October 16, 2012, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a March 2017 statement, the Veteran stated that if his TDIU claim were to be granted, he would withdraw his appeals regarding the nine issues listed in the May 2014 statement of the case, to include entitlement to service connection for bilateral hearing loss and athletes foot, right foot as well as entitlement to increased evaluations for chronic sinusitis, TBI, migraines, hepatitis C, tinnitus, impairment, left ankle and lumbosacral strain.  The Veteran's TDIU claim is granted herein, thus the issues set forth above are considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

II. TDIU

Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16 (a). 
The Veteran has a total combined rating of 80 percent, which has been in effect since June 4, 2012 for the following service-connected disabilities: TBI, rated 40 percent disabling; migraines, rated 30 percent disabling; hepatitis C, rated 20 percent disabling; impairment, left ankle, rated 10 percent disabling; tinnitus, rated 10 percent disabling; lumbosacral strain, rated 10 percent disabling; and genital warts and chronic sinusitis, each rated as noncompensable. Accordingly, the Veteran meets the minimum schedular requirements for a TDIU. See 38 C.F.R. § 4.16 (a).

Review of the Veteran's employment history shows he was working 40 hours per week doing contract work for Adecco Engineering until October 15, 2012.  See August 2015 VA 21-8940.  It appears he has not worked since that date.

As to his employability, in October 2012, the Veteran underwent an initial evaluation of residuals of TBI.  In the Disability Benefits Questionnaire filled out by a VA examiner, it was indicated that "frequent headaches, decreased concentration/attention/memory, and mood swings would interfere more or less with any permanent employment."  In addition, the record contains a private medical opinion dated in August 2014 from Dr. S. indicating the Veteran was unemployable because   "his mental impairments and headaches prevent him from engaging in any technical occupation while his poor judgment with respect to his physical capacities (e.g. his bicycle accident, and his loss of balance while trimming a tree) would quickly terminate any effort to remain employed at an occupation necessitating physical activity."

The evidence reflects that the Veteran has not worked since October 15, 2012 and opinions provided by medical treatment providers tend to indicate that he has not been employable since that time due solely to service-connected disabilities, specifically residuals of his TBI and headaches.  In sum, the Board finds that any doubt can be resolved in the Veteran's favor to grant a TDIU effective October 16, 2012.



ORDER

The claims for entitlement to service connection for bilateral hearing loss and athlete's foot, right foot are dismissed.

The claims for entitlement to a compensable rating for chronic sinusitis, an evaluation in excess of 40 percent for TBI, an evaluation in excess of 30 percent for migraines, an evaluation in excess of 20 percent for hepatitis C, an evaluation in excess of 10 percent for tinnitus, an evaluation in excess of 10 percent for impairment, left ankle, and an evaluation in excess of 10 percent for lumbosacral strain are dismissed.

Entitlement to a TDIU is granted, effective October 16, 2012.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


